GODFREY, Justice.
After a jury-waived trial, appellant was convicted of kidnapping, 17-A M.R.S.A. § 301 (Supp.1977), and unlawful sexual contact, 17-A M.R.S.A. § 255 (Supp.1977). On appeal, the only issue raised by appellant requiring treatment in this opinion arises from his contention that the State failed to prove the jurisdiction of the court. Appellant relies on State v. Baldwin, Me., 305 A.2d 555 (1973), and on the provision of the Maine Criminal Code that the existence of jurisdiction must be proved beyond a reasonable doubt. 17-A M.R.S.A. § 5(1) (Supp. 1977).
When the issue of jurisdiction is raised in the trial court, the State must prove jurisdiction beyond a reasonable doubt. Ordinarily the State should offer proof of jurisdiction. In this case, no dispute or question about the court’s jurisdiction arose before or at trial, and nothing in the evidence suggests any doubt that all activities relating to the crime took place well within the borders of the State. In this case, tried by both parties on the assumption that the crime occurred in Maine, the trial court was justified in assuming that it had jurisdiction.
The entry is:
Appeal denied.
Judgment affirmed.
McKUSICK, C. J., did not sit.